State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 21, 2016                     521914
________________________________

In the Matter of PAUL OSBORNE,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DONALD VENETTOZZI, as Acting
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   June 6, 2016

Before:   Lahtinen, J.P., Garry, Egan Jr., Devine and Aarons, JJ.

                             __________


     Paul Osborne, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (William E.
Storrs of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

      While he was making his rounds, a correction officer heard
petitioner in his cell yelling, using profane language and making
threatening comments about law enforcement officials. When the
officer told petitioner to stop yelling, he responded with more
profane language and threatening statements. As a result of this
incident, petitioner was charged in a misbehavior report with
harassment, interference, making threats, engaging in violent
conduct, creating a disturbance and refusing a direct order.
                              -2-                521914

Following a tier III disciplinary hearing, he was found guilty of
harassment, making threats and engaging in violent conduct, but
not guilty of the other charges. The determination was later
affirmed on administrative appeal and this CPLR article 78
proceeding ensued.

      We confirm. The detailed misbehavior report, together with
the testimony of its author, provide substantial evidence
supporting the determination of guilt (see Matter of Perkins v
Annucci, 129 AD3d 1421, 1421 [2015]; Matter of Deleon v Prack,
111 AD3d 1204, 1205 [2013]). The contrary testimony of
petitioner and his inmate witnesses presented a credibility issue
for the Hearing Officer to resolve (see Matter of Simmons v
LaValley, 130 AD3d 1126,1127 [2015]; Matter of Espinal v Fischer,
114 AD3d 978, 979 [2014]). In addition, petitioner was not
improperly denied the right to have two witnesses, whose
testimony would have been redundant, testify at the hearing (see
Matter of White v Fischer, 121 AD3d 1478, 1479 [2014]; Matter of
Elias v Fischer, 118 AD3d 1193, 1194 [2014]). Furthermore, upon
reviewing the record, we find no indication that the Hearing
Officer was biased or that the determination flowed from any
alleged bias (see Matter of Ramos v Prack, 125 AD3d 1036, 1037
[2015], lv dismissed 25 NY3d 1039 [2015]; Matter of Harris v
Deputy Superintendent of Security Piccolo, 122 AD3d 1044, 1045
[2014]). We have considered petitioner's remaining contentions
and find them to be unavailing.

      Lahtinen, J.P., Garry, Egan Jr., Devine and Aarons, JJ.,
concur.
                              -3-                  521914

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court